

	

		II

		109th CONGRESS

		1st Session

		S. 1647

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Feingold (for

			 himself, Ms. Landrieu,

			 Mr. Leahy, Mr.

			 Durbin, Mr. Lieberman,

			 Mr. Kennedy, Mr. Bayh, Mrs.

			 Clinton, Ms. Cantwell,

			 Mr. Akaka, Mr.

			 Obama, Mr. Harkin,

			 Mrs. Boxer, Mr.

			 Salazar, Mr. Corzine, and

			 Mrs. Feinstein) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 11, United States Code, to

		  provide relief to victims of Hurricane Katrina and other natural

		  disasters.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Bankruptcy Relief

			 and Community Protection Act of 2005.

		2.Bankruptcy Relief for

			 Victims of Hurricane Katrina

			(a)In

			 generalNotwithstanding any

			 other provision of law, the provisions of title 11, United States Code, as in

			 effect on August 29, 2005, shall apply to any case described in subsection

			 (b).

			(b)EligibilityA case described in this subsection is a

			 case commenced during the 12-month period beginning on the effective date of

			 the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, under

			 title 11, United States Code (other than under chapter 12 of that title 11), by

			 or on behalf of a debtor—

				(1)who resides, or who resided on August 29,

			 2005, in any area that is subject to a declaration by the President of a major

			 disaster, as defined under section 102 of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5122) in connection with

			 Hurricane Katrina; and

				(2)whose financial condition is materially

			 adversely affected by the major disaster.

				3.Definitions; who may

			 be a debtor

			(a)Current monthly

			 incomeSection 101(10A)(B) of

			 title 11, United States Code, is amended—

				(1)by striking and payments and

			 inserting payments; and

				(2)by inserting before the period at the end

			 , and payments to victims of a natural disaster, on account of their

			 status as victims of a natural disaster.

				(b)Natural disaster;

			 natural disaster zoneSection

			 101 of title 11, United States Code, is amended—

				(1)by redesignating paragraphs (40A) and (40B)

			 as paragraphs (40C) and (40D), respectively; and

				(2)by inserting after paragraph (40) the

			 following:

					

						(40A)The term natural disaster

				means—

							(A)a major disaster, as defined in section 102

				of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

				U.S.C. 5122); or

							(B)a situation similar to such a major

				disaster (as so defined), with respect to which a determination is made in

				accordance with State law that such situation exists.

							(40B)The term natural disaster

				zone means the geographical area included in the determination of a

				natural

				disaster.

						.

				(c)Victim of

			 natural disasterSection 101

			 of title 11, United States Code, is amended by adding at the end the

			 following:

				

					(56)The term victim of a natural

				disaster means a person—

						(A)whose financial condition is materially

				adversely affected by a natural disaster; and

						(B)whose domicile, residence, or principal

				place of business in the United States, or whose principal assets in the United

				States, were located in a natural disaster zone immediately preceding the event

				that caused the natural

				disaster.

						.

			(d)Who may be a

			 debtorSection 109(h)(4) of

			 title 11, United States Code, is amended by inserting natural

			 disaster, after disability,.

			4.Amendments to chapter

			 3Section 362(b)(22) of title

			 11, United States Code, is amended by inserting (excluding a debtor who

			 is a victim of a natural disaster) after debtor the

			 first place that term appears.

		5.Amendments to chapter

			 5Section 521 of title 11,

			 United States Code, is amended by adding at the end the following:

			

				(k)The Court may extend any time period

				specified in this section as may be necessary if—

					(1)the debtor is a victim of a natural

				disaster; and

					(2)the debtor’s status as a victim of a

				natural disaster necessitates such extension of

				time.

					.

		6.Amendments to chapter

			 7

			(a)Debtor’s monthly

			 expensesSection

			 707(b)(2)(A)(ii) of title 11, United States Code, is amended by adding at the

			 end the following:

				

					(IV)In addition, the debtor’s monthly expenses

				may include the actual reasonably necessary expenses incurred as a result of

				being a victim of a natural

				disaster.

					.

			(b)Limitation on

			 conversion of caseSection

			 707(b)(2) of title 11, United States Code, is amended by adding at the end the

			 following:

				

					(E)Subparagraphs (A), (B), and (C) shall not

				apply, and the court may not dismiss or convert a case under this subsection,

				if the debtor is a victim of a natural

				disaster.

					.

			7.Amendments to chapter

			 11

			(a)Conversion of

			 caseSection 1112(b) of title

			 11, United States Code, is amended—

				(1)in paragraph (2)(B)(i), by inserting

			 , including a natural disaster before the semicolon; and

				(2)in paragraph (3), by inserting

			 (including a natural disaster) after

			 circumstances.

				(b)Who may file a

			 planSection 1121(e)(3) of

			 title 11, United States Code, is amended—

				(1)in subparagraph (A), by inserting

			 (i) after (A);

				(2)in subparagraph (C), by striking the period

			 at the end and inserting ; or;

				(3)by redesignating subparagraphs (B) and (C)

			 as clauses (ii) and (iii), respectively; and

				(4)by adding at the end the following:

					

						(B)the debtor is unable to meet the deadline

				because of a natural

				disaster.

						.

				(c)Extension of

			 time for small businessesChapter 11 of title 11, United States Code,

			 is amended—

				(1)in the table of sections, by adding at the

			 end the following:

					

						

							§ 1117. Extension of time for

				small

				businesses

						

						;

					and(2)in subchapter I, by adding at the end the

			 following:

					

						1117.Extension of time

				for small businessesNotwithstanding any other provision of this

				title, in a small business case, the court may extend any deadline specified in

				this chapter if the court finds that such extension is—

							(1)necessary to protect the best interests of

				the creditors and the estate; or

							(2)warranted by a natural

				disaster.

							.

				8.Amendments to chapter

			 13

			(a)Conversion or

			 dismissalSection 1307(e) of

			 title 11, United States Code, is amended by adding at the end the

			 following:

				

					The Court

				may extend any time period specified in this subsection as may be necessary

				if—(1)the debtor is a victim of a natural

				disaster; and

					(2)the debtor’s status as a victim of a

				natural disaster necessitates such extension of

				time.

					.

			(b)Filing of

			 prepetition tax returnsSection 1308 of title 11, United States

			 Code, is amended by adding at the end the following:

				

					(d)The Court may extend any time period

				specified in this subsection as may be necessary if—

						(1)the debtor is a victim of a natural

				disaster; and

						(2)the debtor’s status as a victim of a

				natural disaster necessitates such extension of

				time.

						.

			9.Amendments to title

			 28, United States CodeSection

			 1408 of title 28, United States Code, is amended—

			(1)by inserting (a) before

			 Except, and

			(2)by adding at the end the following:

				

					(b)If a case under title 11 cannot be

				commenced in a district court described in subsection (a) because a person is

				the victim of a natural disaster (as defined in section 101 of title 11), then

				a case under title 11 may be commenced by such person in the district court for

				the district in which such person

				resides.

					.

			10. Effective date;

			 application of amendments

			(a)Effective

			 dateThis Act and the

			 amendments made by this Act shall take effect on October 18, 2005.

			(b)Application of

			 amendmentsThe amendments

			 made by this Act shall apply only with respect to cases commenced under title

			 11 of the United States Code on and after October 17, 2005.

			

